UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1314


DARRYL E. ROBINSON,

                  Plaintiff - Appellant,

          v.

G. E. AVIATION,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (7:10-cv-00240-BR)


Submitted:   May 31, 2012                     Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl E. Robinson, Appellant Pro Se. G. Randall Ayers, Raymond
L. Walther, FROST BROWN TODD, LLC, Cincinnati, Ohio, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darryl E. Robinson appeals the district court’s order

denying relief on his claims under Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C.A. § 2000e to 2000e-17 (West

2003 & Supp. 2011).       We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Robinson v. G.E. Aviation, No. 7:10-cv-

00240-BR   (E.D.N.C.    Feb.    24,   2012).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                      2